Citation Nr: 0526217	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary emboli.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypoglycemia.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for ulcers.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified at an October 2003 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  In January 2004, the Board remanded the case for 
additional development.  

The first seven issues and the merits of the issue of service 
connection for pes planus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not initiate an appeal of an April 1995 
rating decision that denied a claim of service connection for 
pes planus, and evidence received since is so significant 
that it must be considered in order to fairly decide the 
claim.  



CONCLUSION OF LAW

An April 1965 RO decision denying a claim of service 
connection for pes planus is final, and new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302, 20.1103 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 need not be considered at this juncture because the 
veteran's application to reopen a claim of service connection 
is granted.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

In this case, the veteran's service medical records contain a 
September 1954 Report of Medical Examination from the purpose 
of enlistment, which found that all physical systems were 
normal (except for identifying body marks, scars, and 
tattoos).  An August 1957 Report of Medical Evaluation for 
the purpose of separation noted an abnormal clinical 
evaluation concerning the veteran's feet-and remarks 
indicated pes planus, 2nd degree, asymptomatic.  

Pursuant to a February 1965 claim of service connection for 
pes planus, the veteran underwent a March 1965 VA 
examination.  The examiner noted the veteran's report that he 
had flat feet, which occasionally caused slight discomfort on 
prolonged standing.  The examiner noted that apparently these 
symptoms had not been severe, and he was able to work 
regularly as far as his feet were concerned.  The veteran 
wore regular shoes, and had received no treatment for his 
feet.  A physical examination revealed that the veteran 
walked without any difficulty, and that both feet revealed 
pes planus.  The bottom of the veteran's feet revealed no 
calluses or tender areas.  There was no significant 
tenderness of the feet, and no limitation of motion.  The 
veteran was diagnosed as having pes planus, second degree.  

An April 1965 rating decision denied the claim of service 
connection.  At his October 2003 hearing, the veteran 
testified that he started having problems with his feet right 
after he entered service, particularly precipitated by an 
eighteen-mile march.  The veteran stated that he did not 
receive current treatment for his feet, but the last time he 
had been treated was approximately four or five years 
earlier.  

Because the veteran's testimony at the least suggests that he 
experienced post-service symptoms of feet problems, this 
evidence is appropriately considered new and material for the 
purposes of reopening the claim.  See Justus v. Principi, 3 
Vet. App. 510 (1992) (recognizing that the credibility of the 
evidence is presumed for the purpose of reopening).  



ORDER

New and material evidence having been submitted, the claim of 
service connection for pes planus is reopened.


REMAND

In light of the VCAA, and Stegall v. West, 11 Vet. App. 268 
(1998), this case must be remanded again.

Records

It appears that upon his initiative, in January 2001, the 
veteran submitted medical records from the Palmetto Richland 
Memorial Hospital (February 1996 to June 2000), Providence 
Hospital (January 2000), and Baptist Hospital (November 1992 
to March 2000) in support of his claims.  

At his October 2003 hearing, the veteran asserted that he had 
received treatment in 1957-1958 (directly post-service) at 
the "Richmond" Memorial Hospital to include for ulcers, 
breathing problems, heart condition, and pulmonary emboli.  
Later, the hearing transcript contains refers to  a 
"Richland" hospital.  The veteran testified that Richland 
Hospital (also referred to as Richmond) used to be called 
Columbia Hospital.  He stated that when he went there to pick 
up the files he had submitted in January 2001 an employee 
looked in a file in storage.  

Thereafter, the record contains a February 2004 VCAA 
notification letter, which instructed the veteran to send in 
authorization to release information forms concerning 
"Richmond" Memorial Hospital.  The veteran did not send in 
such forms, and it appears that the RO did not institute a 
search for records.  

A review of the record indicates that the veteran intended to 
refer to "Richland" hospital as the place that he allegedly 
received treatment in 1957-1958.  As such, the RO already had 
the necessary information to request records information on 
the veteran's behalf (and therefore did not need an 
additional VA Form 21-4141), and should do so prior to the 
Board making a decision on the appeal.  All of the issues are 
remanded because the veteran contended that he received 
treatment in service for all of the ailments, which leaves 
open the possibility that he continued any treatment post-
service at the Richland Hospital.  

VAX 

The veteran's service medical records indicate that in August 
1957, just prior to separation from service, the veteran 
complained of "heart burn"-chest and upper abdominal 
cramps just before lunch, which apparently became worse after 
the veteran ate highly seasoned macaroni.  The veteran ate 
lunch, but reported that his appetite had been poor.  The 
veteran had slight nausea, without vomiting.  The veteran had 
not experienced prior episodes.  The impression was 
questionable indigestion, or gastritis.  The next day, the 
veteran had improved a bit, but the nausea had increased the 
previous evening.  The veteran continued to have a poor 
appetite, and abdominal cramps were unchanged.  An assessment 
of the veteran's abdomen found moderate mid to lower 
epigastric tenderness, otherwise negative.  The impression 
was gastritis or duodenitis.  

In February 1965, the veteran sought service connection for a 
stomach condition.  At a March 1965 VA examination, the 
veteran reported that he had onset of stomach trouble in 
service, which had persisted intermittently since that time.  
The veteran reported that he had upper abdominal pain and 
burning in his stomach.  The diagnosis was functional 
gastrointestinal disorder.  

An April 1965 rating decision denied the claim because one 
single incidence of an upset stomach in service, and that the 
separation examination was negative, were insufficient bases 
for service connection.   

In November 2000, the veteran filed the pending claim for 
ulcers.  Records generated from a request to the Social 
Security Administration contain an August 1999 Emergency Room 
report from the Richland Memorial Hospital that noted the 
veteran had abdominal pain.  The attending treatment provider 
noted, in fact, a history of chronic abdominal pain, 
undiagnosed.  A January 2000 Providence Hospital Patient Care 
treatment note included in the veteran's medical history that 
he had GI (gastrointestinal) problems.  

As such, the veteran should be provided a VA examination for 
the purposes of clarifying the diagnosis of the noted 
symptomatology above, and a nexus opinion.  

Similarly, the RO should provide a VA examination concerning 
the veteran's feet for the purposes of determining whether 
the veteran either has pes planus, or currently suffers from 
a disability that is a result of pes planus.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request records from 
the Richland Memorial Hospital 
(formerly Columbia Hospital) for 
records dating from 1957.  The RO is 
referred to records currently of record 
from the Richland Memorial Hospital 
(1996-2000) for the appropriate 
information to send a request.  The RO 
should also ask Richland Hospital for 
all treatment and clinical records 
concerning the veteran since 2000.  

2.  The veteran should be provided a VA 
examination.  The examiner should 
comprehensively review the veteran's 
claims file, and 
(a)	clarify the diagnosis of any 
abdominal/gastrointestinal 
disorder, to include ulcer, and 
provide an opinion as to whether 
it is at least as likely as not 
that any current disability is 
related to service, and
(b)	consider whether the veteran 
currently has pes planus, or any 
disability related to pes 
planus.

3.  After gathering any evidence from 
its search at Richland Memorial 
Hospital, the RO should consider 
whether the veteran should be provided 
any further VA examination for the 
other pending issues.  

4.  Then, the RO should readjudicate 
the veteran's claims of service 
connection.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


